                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

DALE LEROY JAMES, JR.,

                        Petitioner,

        v.                                                    Case No. 18-C-1406

WARDEN LIZZIE TEGELS,

                        Respondent.


    ORDER REAFFIRMING ADOPTION OF REPORT AND RECOMMENDATION
                    AND DISMISSAL OF PETITION


        On September 10, 2018, Petitioner Dale Leroy James, Jr. filed a second petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. James’ first petition, also filed in this

court, was dismissed in 2002. ECF No. 1-1 at 44–52. On September 13, 2018, Magistrate Judge

William E. Duffin screened James’ petition and filed a Report and Recommendation recommending

that James’ petition be dismissed. ECF Nos. 5–6. On October 3, 2018, the court entered an order

adopting Judge Duffin’s recommendation and dismissing James’ petition. ECF No. 8. At the time

the court entered the order, it had not received any objections from James, which were to be filed

by September 27, 2018. Later on October 3, 2018, the court received James’ objections. ECF Nos.

10–11. After review of James’ objections, the court reaffirms its earlier order adopting Judge

Duffin’s Report and Recommendation and dismissing James’ petition, as James’ objections would

not have changed the court’s previous decision. The court lacks jurisdiction over James’ petition

under 28 U.S.C. § 2244(b), which bars claims presented in prior petitions and requires that claims

not previously presented be raised and authorized in the appropriate court of appeals prior to being

raised in a second petition before a district court.
       IT IS THEREFORE ORDERED that the court’s order adopting the Report and

Recommendation, dismissing James’ petition, and not issuing a certificate of appealability (ECF No.

8) is reaffirmed because James’ objections would not have changed the court’s prior decision.

       Dated this   10th   day of October, 2018.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach, Chief Judge
                                                     United States District Court




                                                2
